  Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 1 of 7 Page ID #29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDREW S. SLOAT, #20061684,                          )
COREY T. HODGE, #20061636,                           )
GEOFFREY S. LONGDEN, #20061697,                      )
and DENNIS S. TATE, #19060184,                       )
                                                     )
                Plaintiffs,                          )
                                                     )
vs.                                                  )        Case No. 20-cv-01067-JPG
                                                     )
RICH STEVENSON,                                      )
KENNY BENZING,                                       )
ALLISON ALEXANDER,                                   )
COOK JANE DOE 1,                                     )
NURSE JANE DOE 2,                                    )
and DR. JOHN DOE 2,                                  )
                                                     )
                Defendants.                          )

                              MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiffs, who are all detained at Marion County Law Enforcement Center (“Jail”), filed

this civil rights action pro se pursuant to 42 U.S.C. § 1983. (Doc. 1). In the Complaint, Plaintiffs

claim that Jail officials exposed them to COVID-19 and then refused to test them for it. (Id. at 8-

9). Plaintiffs seek money damages, COVID testing, and staff reprimands. (Id. at 10). Due to the

potentially urgent nature of their claims, the Court will screen this matter without delay.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. See

28 U.S.C. § 1915A(b).

                                                 1
  Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 2 of 7 Page ID #30




                                            The Complaint

       Plaintiffs set forth the following allegations in the Complaint (Doc. 1, pp. 8-9): A member

of the Jail’s kitchen staff, Cook Jane Doe 1 (“Cook Doe”), tested positive for COVID-19 on an

undisclosed date. Despite her positive diagnosis, Cook Doe continued preparing and distributing

food to inmates at the Jail. At the time, Inmate Charles Anderson worked in the kitchen and was

housed near Plaintiffs. Despite Plaintiffs’ complaints about the serious risk of infection posed by

this situation, Rich Stevenson, Kenny Benzing, Allison Alexander, Nurse Jane Doe 2, and Dr. John

Doe ignored their pleas for separate housing, social distancing, and COVID testing. As a result of

their exposure to Cook Doe and Inmate Anderson, Plaintiffs became severely ill. Because the

Complaint mentions no dates, it is unclear when these events occurred and whether Plaintiffs have

recovered. (Id.).

       Consistent with the allegations, the Court designates the following enumerated counts in

this pro se Complaint:

       Count 1:          Defendants Stevenson, Benzing, Alexander, Nurse Doe 2, and Dr. Doe 1
                         denied Plaintiffs’ requests for COVID testing after their direct and indirect
                         exposure to coronavirus at the Jail, in violation of their constitutional rights.

       Count 2:          Defendants Stevenson, Benzing, Alexander, Nurse Doe 2, and Dr. Doe 1
                         denied Plaintiffs’ pleas for proper social distancing at the Jail during the
                         ongoing pandemic, in violation of their constitutional rights.

       Count 3:          Defendants Stevenson, Benzing, Alexander, Cook Doe, Nurse Doe 2, and
                         Dr. Doe 1 exposed Plaintiffs to a COVID-positive staff member by allowing
                         Cook Doe to prepare and distribute food to inmates at the Jail after testing
                         positive for COVID-19, in violation of their constitutional rights.

       Count 4:          Defendants Stevenson, Benzing, Alexander, Nurse Doe 2, and Dr. Doe 1
                         exposed Plaintiffs to an unnecessary and serious risk of COVID infection
                         by housing them alongside an inmate (Inmate Anderson) who worked with
                         a COVID-positive staff member (Cook Jane Doe) at the Jail, in violation of
                         their constitutional rights.




                                                    2
    Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 3 of 7 Page ID #31




Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        Counts 1 through 4 survive screening. The Eighth Amendment deliberate indifference

standard articulated in Farmer v. Brennan, 511 U.S. 825, 834 (1994), is applicable if Plaintiffs

were convicted prisoners during the relevant time period. Estelle v. Gamble, 429 U.S. 97 (1976).

The Fourteenth Amendment objective unreasonableness standard articulated in Miranda v. County

of Lake, 900 F.3d 335 (7th Cir. 2018), governs their claims, if they were pretrial detainees. All

four claims survive preliminary review under both standards against those defendants named in

connection with each claim above. Accordingly, Counts 1, 2, 3, and 4 shall receive further review.

           Identification of Cook Jane Doe 1, Nurse Jane Doe 2, and Dr. John Doe 1

        Plaintiffs shall be allowed to proceed with their claims against Cook Jane Doe 1, Nurse

Jane Doe 2, and Dr. John Doe 1. However, these defendants must be identified with particularity

before service of the Complaint can be made on them. Plaintiffs will have the opportunity to

engage in limited discovery to ascertain each unknown defendant’s identity. In this case, Jail

Administrator Benzing will be named as a defendant, in his official capacity (in addition to his

individual capacity in connection with Counts 1 through 4), and he shall be responsible for

responding to discovery aimed at identifying the unknown defendant. Once the name of each

unknown defendant is discovered, Plaintiffs must file a motion to substitute the newly identified

defendant in place of the generic designations in the caption and throughout the Complaint.




1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
  Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 4 of 7 Page ID #32




                                  Request for Immediate Relief

       In the Complaint, Plaintiffs request “testing for this current pandemic and all future

pandemics.” (Id. at 10). They also ask that defendants be reprimanded and “held accountable.”

(Id.). It is unclear whether Plaintiffs seek interim relief, as they provided no dates for the events

that gave rise to this action and made no claim that anyone remains ill. They also did not file a

separate motion seeking a temporary restraining order and/or preliminary injunction pursuant to

Federal Rule of Civil Procedure 65. Out of an abundance of caution, the Court will direct the

Clerk’s Office to separately docket Plaintiffs’ requests for testing as a Motion for Preliminary

Injunction. Plaintiffs must file a supporting affidavit and/or memorandum in support of this

motion, if they would like to pursue a request for interim relief at this time. In the supporting

affidavit(s) or memorandum, Plaintiffs should describe the exact relief they require and the facts

that support each request for relief. Failure to file their supporting the affidavit(s) and/or

memorandum within fourteen days (on or before October 28, 2020) shall result in dismissal of the

Motion for Preliminary Injunction without prejudice.

       Kenny Benzing (official capacity) shall remain named as a defendant, in his official

capacity, based on Plaintiffs’ request for injunctive relief in the Complaint, and he shall be

responsible for implementing any injunctive relief that is ordered in this action.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening, as follows.

   •   COUNTS 1, 2, and 4 against Defendants RICH STEVENSON, KENNY BENZING,
       ALLISON ALEXANDER, NURSE JANE DOE 2, and DR. JOHN DOE 1;

   •   COUNT 3 against Defendants RICH STEVENSON, KENNY BENZING, ALLISON
       ALEXANDER, COOK JANE DOE 1, NURSE JANE DOE 2, and DR. JOHN DOE 1;

The claims are DISMISSED without prejudice for failure to state a claim against any defendants


                                                 4
  Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 5 of 7 Page ID #33




who are not named in connection with each claim above.

       Because this suit addresses one or more medical claims, the Clerk of Court is

DIRECTED to enter the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       The Clerk’s Office is further DIRECTED to separately docket a Motion for

Preliminary Injunction.

       If Plaintiffs would like to pursue a request for interim relief at this time, Plaintiffs are

ORDERED to file their supporting Affidavit(s) and/or Memorandum on or before

OCTOBER 28, 2020, in which they describe the exact interim relief they require and the facts

that support their request for relief. If they fail to file supporting documentation by this deadline,

the Motion for Preliminary Injunction shall be DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to ADD Defendant KENNY BENZING (official

capacity) in CM/ECF for purposes of identifying Cook Jane Doe 1, Nurse Jane Doe 2, and

Dr. John Doe 1 and for implementing any injunctive relief ordered in this case.

       IT IS ORDERED that as to COUNTS 1, 2, 3, and 4, the Clerk of Court shall prepare for

Defendants KENNY BENZING (individual and official capacities), RICH STEVENSON,

ALLISON ALEXANDER, and, once identified, JANE DOE 1 (cook), JANE DOE 2 (nurse),

and JOHN DOE 1 (doctor): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint (Doc. 1), and this Memorandum and Order to each

Defendant’s place of employment as identified by Plaintiffs. If any Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,



                                                  5
  Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 6 of 7 Page ID #34




and the Court will require Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiffs, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiffs, and the judgment includes the payment of costs

under Section 1915, Plaintiffs will be required to pay the full amount of the costs, whether or not

their applications to proceed in forma pauperis are granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiffs are ADVISED that they are under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: 10/14/2020                              s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                                  6
  Case 3:20-cv-01067-JPG Document 7 Filed 10/14/20 Page 7 of 7 Page ID #35




                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your Complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiffs are advised to wait until counsel has appeared for the defendants before filing any

motions, to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

Plaintiff need not submit any evidence to the Court at this time, unless specifically directed

to do so.




                                                 7
